DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 October 2022 has been entered.
 
Response to Arguments
Applicant did not set forth arguments regarding the claimed but not shown subject matter.  However, Applicant has cancelled the claims reciting the material objected to.  Accordingly, the previously set forth drawing objections are withdrawn.   
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112 have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112 have been withdrawn.  Please see below for new grounds of rejection under 35 U.S.C. 112, necessitated by Amendment.
Applicant’s arguments with respect to the prior art rejections of the cancelled claims are found moot in view of the cancellation of the cancelled claims.  
Applicant's arguments filed with respect to the remaining prior art rejections have been fully considered but they are not persuasive. 
Regarding claims 12 and 14, Applicant’s argument is not found persuasive in view that “mutually exclusive” in the sense discussed by Applicant is new matter.  Examiner further notes that since the sub-storage unit of Park and the main storage compartment can be operated independently of one another, they can be operated such that they do not thermally burden one another, contrary to Applicant’s assertion.  Examiner notes as claimed, “mutually exclusive” and “thermally insulated” does not claim the relationship(s) that Applicant argues about.  Applicant should consider amending the location(s) of the partition and the thermoelectric converter(s) such that the functional relationship Applicant argues about is required by the claim.  The “thermal communication” of the sides of the thermoelectric converters is sufficiently broad that Park continues to anticipate the claim.  
Regarding claims 15-17, Applicant’s argument is not found persuasive in view that “thermally insulated from the ambient environment” is sufficiently broad that Nakamura continues to meet the claim both through the capability of closing off the ventilation chamber(s) and through the structure without the closures as part of the insulated housing.  Regarding whether or not the passages 14 are suitable for storing an article at a controlled temperature, Examiner notes that this is not required by the claim and would likely be considered an intended use recitation if it were included in the claim.  Applicant should also consult the cited but not relied upon reference accompanying the previous office action (final rejection), especially at figure 4.   
Regarding claim 1 and its dependents, Applicant appears to be arguing that the “isolators” of Ito would not function as a thermal diode.  Functioning as a thermal diode is neither required by Applicant’s claim, nor is it supported by Applicant’s disclosure, which clearly indicates that the isolators are directed at a thermally insulating louver or a block of thermal insulation, which the set of isolators of Ito meets. Examiner further notes that adjusting the airflow path will reduce air flow, which will reduce heat leakage, thus the combination meets the claim.  Applicant should consider more specifically defining the structural arrangement(s) of the components of claim 1 to overcome the current rejection.  
Regarding claims 13, 16, and 18 Applicant is arguing about features for which the combination is not relied upon to teach or disclose, thus Applicant’s argument is found non-persuasive.   
If Applicant believes discussion with the Examiner would aid in Applicant’s efforts to advance prosecution, Applicant is encouraged to contact the Examiner to schedule an interview using the contact information below.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: power source.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the case of power source, the corresponding structure is found to be internal power source (AC source, DC source, battery bank) and external source (AC line, power grid, inverter, solar array).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 12 has been amended to recite “forming two mutually exclusive, thermally insulated subchambers, wherein each of the mutually exclusive, thermally insulated subchambers is associated with at least one of the plurality of thermoelectric converters”.  Applicant’s originally filed disclosure does not appear to provide support for “mutually exclusive” since the subchambers are a part of the same system. Claim 13 is ejected insofar as they are dependent on claim 12 and therefore includes the same error(s).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 as amended recites the limitations “a thermoelectric converter”, “the thermoelectric converter”, and “with the plurality of thermoelectric converters”.  It is unclear if one thermoelectric converter was intended by the claim or a plurality of thermoelectric converters.  It is believed Applicant intended a singular recitiation.  Prior art was applied to the claim as best it could be understood as presented.  Claim 16 is rejected insofar as it is dependent on claim 15 and therefore include the same error(s).  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 6,412,286: previously cited).
Regarding claim 12, Park et al. shows a system for portable temperature control (see at least column 3, lines 38-49), comprising:25WO 2019/143996PCT/US2019/014281 
a thermally insulated housing (see at least cabinet #10); 
a chamber formed within the thermally insulated housing (see at least main compartment #14); 
a plurality of thermoelectric converters (see at least main thermoelement #20; sub-thermoelement #60), each having a hot side and a cold side (inherent to thermoelements) and each disposed in the thermally insulated housing with one of the hot side and the cold side in thermal communication with the chamber and the other of the hot side and the cold side in thermal communication with an ambient environment (see at least column 4, lines 27-64); 
a removable insulated partition disposed in the chamber and forming two mutually exclusive, thermally insulated subchambers (see at least column 6, lines 9-33: Examiner notes that to the extent that Applicant’s disclosure supports this understanding, so to Nakamura et al. meets the limitation; see also for example column 7, lines 28-55), where each of the mutually exclusive, thermally insulated subchambers is associated with at least one of the plurality of thermoelectric converters (see at least column 6, lines 9-33); 
a plurality of power sources associated with and in electrical communication with the plurality of thermoelectric converters (see at least column 7, lines 28-55); and 
a plurality of control circuits in electrical communication with the plurality of thermoelectric converters (see at least column 7, lines 28-55).


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US 2016/0178252: previously cited).
Regarding claim 15, Nakamura et al. shows a system for portable temperature control (see at least paragraph [0051]), comprising: 
a thermally insulated housing (see at least case #1 having main body #2; paragraph [0053]); 
a first chamber formed within the thermally insulated housing (see at least storage chamber #11; paragraph [0053]); 23WO 2019/143996PCT/US2019/014281 a second chamber formed within the thermally insulated housing (see at least air introducing passage(s) #14; paragraph [0054]); 
a thermoelectric converter, having a hot side and a cold side (see at least thermoelectric device #17 with sides #17a/#17b, one being “a hot side” and one being “a cold side”), disposed between the first chamber and the second chamber (see at least sides #17a/#17b disposed between chamber #11 and passage(s) #14), wherein one of the hot side and the cold side of the thermoelectric converter is in thermal communication with the first chamber (see at least sides #17a; paragraph [0059]) and the other of the hot side and the cold side of each of the thermoelectric converter is in thermal communication with the second chamber (see at least sides #17b; paragraph [0059]); 
a power source associated with and in electrical communication with the thermoelectric converter (see at least power supply adapter #29 or battery #25; paragraphs [0064]-[0065]); and 
a control circuit in electrical communication with the plurality of thermoelectric converters (see at least control substrate #24; paragraphs [0064]-[0065]); 
wherein the first chamber and the second chamber are thermally insulated from an ambient environment (see at least paragraph [0061]: passage(s) #14 may be shielded from the outside by side plates #5/#5a: Examiner also notes that even without the side plates present, the passage(s) #14 are at least partially insulated from an ambient environment by virtue of the remainder of the housing defining each of the passage(s)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lilke (US 2008/0163628: previously cited) in view of Ito et al. (US 2006/0272337: previously cited).
Regarding claim 1, Lilke discloses a system for portable temperature control (see at least Abstract), comprising: 
a thermally insulated housing with air circulation openings and a raised guard maintaining spacing for the openings to maintain air circulation (see at least cooling module #30; paragraphs [0055]-[0056]); 
a payload container (see at least refrigerated cabinet #10); 
a thermoelectric engine (see at least cooling system #42), the engine comprising: 
one or more thermoelectric converters, each having a hot side and a cold side (see at least paragraph [0055]); 
a hot side circulation housing to circulate a first fluid between ambient and the hot side(s) of the one or more thermoelectric converters (see at least paragraph [0058]); 
a cold side circulation housing to circulate a second fluid between the cold side(s) of the one or more thermoelectric converters and the payload container (see at least paragraph [0056]). 
Lilke does not disclose wherein the cold side circulation housing comprises: a set of isolators interior to the cold side circulation housing; and a set of actuators in communication with the set of isolators and configured to control a flow path of the second fluid; wherein the set of isolators is configured to have an open position and a closed position, where the closed position prevents circulation of the second fluid to reduce heat leakage into the payload container.  
Ito et al. teaches another system for portable temperature control comprising a cold side housing, wherein the cold side circulation housing comprises: a set of isolators interior to the cold side circulation housing (see at least paragraph [0030]); and a set of actuators in communication with the set of isolators and configured to control a flow path of the second fluid (see at least paragraph [0030]); wherein the set of isolators is configured to have an open position and a closed position, where the closed position prevents circulation of the second fluid to reduce heat leakage into the payload container (see at least paragraph [0030]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Lilke with wherein the cold side circulation housing comprises: a set of isolators interior to the cold side circulation housing; and a set of actuators in communication with the set of isolators and configured to control a flow path of the second fluid, wherein the set of isolators is configured to have an open position and a closed position, where the closed position prevents circulation of the second fluid to reduce heat leakage into the payload container, as taught by Ito et al., to improve the system of Lilke et al. by allowing for adjustment of the cooling air stream flow according to desired temperature/cooling needs (see at least Ito et al. paragraph [0030]).
Lilke in view of Ito et al. further discloses a power source in electrical communication with the thermoelectric converters and the actuators (see at least Lilke paragraphs [0078]-[0080]; i.e. battery/alternator of Ito et al.; paragraph [0036]); and 
a control circuit in electrical communication with the thermoelectric converters, the actuators, and the power source (see at least Lilke et al. paragraph [0060]; Ito et al. Figure 4, depicting common control of thermoelectric converters, power, and damper actuator(s); paragraph [0036]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. as applied to claim 12 above, and further in view of George (US 6,658,857: previously cited).
Regarding claim 13, Park et al. is silent regarding wherein the thermally insulated housing and the removable insulated partition each comprises one or more of an aerogel, polystyrene fibers, and a vacuum insulated panel.
However, it is noted that there are only a finite number of materials available to one having ordinary skill in the art for providing a thermally insulated housing.  In this regard, it is noted that George teaches another system for portable temperature control wherein the thermally insulated housing and an insulated partition each comprises one or more of an aerogel, polystyrene fibers, and a vacuum insulated panel (see at least column 7, lines 48-58; column 8, lines 1-8; column 8, lines 20-28).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Park et al. with  wherein the thermally insulated housing and the removable insulated partition each comprises one or more of an aerogel, polystyrene fibers, and a vacuum insulated panel, since such provision is a suitable and known provision for providing a material for a thermally insulated housing (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) and since it has been held “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).”: such provision would provide the predicable benefit of using a known and cost-effective material known for insulating properties.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. as applied to claim 15 above, and further in view of George (US 6,658,857: previously cited).
Regarding claim 16, Nakamura et al. is silent regarding wherein the thermally insulated housing comprises one or more of an aerogel, polystyrene fibers, and a vacuum insulated panel.
However, it is noted that there are only a finite number of materials available to one having ordinary skill in the art for providing a thermally insulated housing.  In this regard, it is noted that George teaches another system for portable temperature control wherein the thermally insulated housing comprises one or more of an aerogel, polystyrene fibers, and a vacuum insulated panel (see at least column 7, lines 48-58; column 8, lines 1-8; column 8, lines 20-28).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Nakamura et al. with  wherein the thermally insulated housing comprises one or more of an aerogel, polystyrene fibers, and a vacuum insulated panel, since such provision is a suitable and known provision for providing a material for a thermally insulated housing (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) and since it has been held “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).”: such provision would provide the predicable benefit of using a known and cost-effective material known for insulating properties.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lilke in view of Ito et al. as applied to claim 1 above, and further in view of George (US 6,658,857: previously cited).
Regarding claim 18, Lilke further discloses wherein the thermally insulated housing comprises an insulated panel (see at least paragraph [0054]), but is silent regarding one or more of an aerogel, polystyrene fibers, and a vacuum insulated panel.
However, it is noted that there are only a finite number of materials available to one having ordinary skill in the art for providing a thermally insulated housing.  In this regard, it is noted that George teaches another system for portable temperature control wherein the thermally insulated housing comprises one or more of an aerogel, polystyrene fibers, and a vacuum insulated panel (see at least column 7, lines 48-58; column 8, lines 1-8; column 8, lines 20-28).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the system of Lilke in view of Ito et al. with  wherein the thermally insulated housing comprises one or more of an aerogel, polystyrene fibers, and a vacuum insulated panel, since such provision is a suitable and known provision for providing a material for a thermally insulated housing (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) and since it has been held “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).”: such provision would provide the predicable benefit of using a known and cost-effective material known for insulating properties.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763